521 So.2d 297 (1988)
Oliver COLE, Appellant,
v.
STATE of Florida, Appellee.
No. BT-46.
District Court of Appeal of Florida, First District.
March 7, 1988.
Michael E. Allen, Public Defender, and Sharon Bradley, Asst. Public Defender, Tallahassee, for appellant.
Robert A. Butterworth, Atty. Gen., and John W. Tiedemann, Asst. Atty. Gen., Tallahassee, for appellee.
WIGGINTON, Judge.
Appellant appeals those portions of five judgments and sentences, in which he was found guilty of seven counts of uttering a *298 forgery and sentenced to probation. As a condition of probation, the trial judge imposed the requirement that he not live with his mother. The challenged condition does not fall within the category of enumerated conditions in section 948.03, Florida Statutes, which may be broadly imposed as conditions of probation. Further, the record, the trial judge, and the State have all failed to set forth any rational relationship between the crimes of which appellant was convicted and the challenged condition, nor has any relationship been established between the possibility of future criminal conduct and the challenged condition. Consequently, the condition was improper in the instant case and is hereby stricken. Bodden v. State, 411 So.2d 1391 (Fla. 1st DCA 1982); Rodriguez v. State, 378 So.2d 7 (Fla. 2d DCA 1979); Brodus v. State, 449 So.2d 941 (Fla. 2d DCA 1984); Wilkinson v. State, 388 So.2d 1322 (Fla. 5th DCA 1980); Pratt v. State, 516 So.2d 328 (Fla. 2d DCA 1987). The judgments and sentences are otherwise affirmed.
BOOTH and ZEHMER, JJ., concur.